department of the treasury internal_revenue_service washington d c date number info release date uil no the honorable mike thompson u s house of representatives washington d c attention david flanders dear mr thompson this letter is in response to your inquiry dated date on behalf of one of your constituents who questions why estimated_tax installments are not due at regular quarterly intervals your constituent is concerned about the june due_date for the second estimated_tax installment he feels the june due_date requires early payment of tax on money earned through june and thus creates a cash_flow problem as explained below the statutory estimated_tax installments are based on annual estimates of tax statutory installment due dates estimated_tax installment due dates are set by statute the internal_revenue_code the code therefore a legislative change to sec_6654 of the code would be necessary to change the due_date of an installment the june installment date has been in the code since the estimated_tax provisions were enacted in at that time individual income_tax returns were due on march the four estimated_tax installments were originally set at quarterly intervals beginning with the march return_due_date the installments were due on march june september and december in the congress changed the due_date for the fourth installment to january of the following year in the congress changed the individual tax_return due_date to april and the due_date for the first installment of estimated_tax to april the second and third installments still retain their original due dates annual estimates of tax your constituent’s june installment of estimated_tax is not based on income earned through june an estimated_tax installment is based on the taxpayer’s required_annual_payment of estimated_tax the amount of a required_installment i sec_25 percent of the required_annual_payment the required_annual_payment is generally the lesser_of an amount equal to percent of the tax shown on the taxpayer’s return for the year or percent of the tax_shown_on_the_return for the previous year therefore the amount due for each installment is the same regardless of the due_date of the installment or the amount of income earned in a particular month or quarter see sec_6654 of the code an alternative installment_method annualized income a taxpayer whose income varies during the year can also use the annualized income_method which may result in lower required installments of estimated_tax see sec_6654 of the code under this method the four installments of estimated_tax must be paid_by the due dates in sec_6654 but the amount due for each installment may vary the amount due is a percentage of the yearly tax based on the taxpayer’s income as annualized for the months in the taxable_year ending before the due_date of the installment for the installment due june income earned from january through may is annualized and the estimated_tax due would be percent of the yearly tax due on that annualized income a taxpayer who uses the annualized income_method must attach form_2210 showing the computation of the required estimated_tax installments to his or her income_tax return you also asked whether the internal_revenue_service would support a legislative change to the estimated_tax installment due dates the office of the assistant secretary tax policy of the department of treasury coordinates changes to the tax laws you may wish to contact that office about any proposal to change the statutory due dates for estimated_tax payments i hope this information is helpful if you need further assistance please call me or nancy rose id at sincerely george j blaine chief branch income_tax accounting division
